DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 15 – 19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 18:
The closest prior art is Ishizaki et al. (U.S. Patent Publication 20180196554 A1, Filed: 1/6/2017).
However, the prior art does not teach or suggest either singularly or in combination the specifically claimed, “forming a conductive layer on the substrate, wherein a part of the conductive layer is embedded in the substrate, wherein forming the conductive layer on the substrate includes: forming a metal nanowire thin film with a first charge on the substrate; baking the metal nanowire thin film with the first charge; forming a metal nanowire thin film with a second charge on the metal nanowire thin film with the first charge; and baking the metal nanowire thin film with the second charge, wherein the first charge and the second charge are opposite charges", in the context of the rest of the claimed limitations.

	Claims 15 – 17, 19 depend on claim 18 and are found allowable for at least the same reason as discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN-NAN LIN whose telephone number is (571)272-5646. The examiner can normally be reached Monday - Thursday 7:30am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 571-2722963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN-NAN LIN/Primary Examiner, Art Unit 2693